Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities:
Paragraph 19, lines 1-3 recites “insulative housing 50” and “Metallic Shell 70”, It should be –insulative housing 70 and Metallic Shell 50--.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a plurality of receptacle contacts reference number 60  as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US. 7,422,451 B2).
In Regards to Claim 18:
Chen teaches a receptacle connector (1) for mating with a plug connector (2) having a plug mating portion (See Reproduced Drawing 1) with a front mating surface (See Reproduced Drawing 1)  from which a plurality of plug contacts (22) extend forwardly, comprising: 
an insulative receptacle housing (11) including a circumferential wall (See Reproduced Drawing 1) defining a mating cavity (111) with a receptacle mating portion (See Reproduced Drawing 2) extending therein along a front-to-back direction; a front mating face (See Reproduced Drawing 2) formed on the receptacle mating portion (See 
a pair of alignment ribs (112) formed on exterior surfaces of the receptacle mating portion (See Reproduced Drawing 2); wherein said pair of alignment ribs (112) are offset from a centerline of the receptacle mating portion (See Reproduced Drawing 2) in a vertical direction perpendicular to the front-to-back direction.
In Regards to Claim 19:
Chen teaches the receptacle connector as claimed in claim 18, wherein said circumferential wall (See Reproduced Drawing 1) extends from a base (See Reproduced Drawing 1), and the distance is around one third of a dimension of the circumferential wall (See Reproduced Drawing 1) in the front-to-back direction.
In Regards to Claim 20:
Chen teaches the receptacle connector as claimed in claim 18, wherein a front end of the alignment rib (112) is coplanar with the front mating face (See Reproduced Drawing 2).

	Allowable Subject Matter
Claims 1-17 are allowed.
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 1 Chen et al. (US. 7,422,451 B2) teaches “An electrical connector assembly comprising: a plug connector and a receptacle connector mateable with each other along a front-to-back direction, said plug connector including an insulative plug housing with a plurality 
Chen et al. (US. 7,422,451 B2) does not teach “wherein the front mating surface of the plug mating portion is spaced, along the front-to-back direction, from the front mating face of the receptacle mating portion with a space.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 1, these limitations, in combination with remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
Claims 2-11 are dependent on claim 1 and are therefore allowable for the same reasons.  

	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 12 Chen et al. (US. 7,422,451 B2) teaches “A plug connector for mating with a receptacle connector having a circumferential wall defining a mating cavity with a receptacle mating portion extending therein, comprising: an insulative plug housing with a plurality of plug contacts retained therein, the plug housing forming a plug mating portion with a front mating surface thereon, the plug contacts including corresponding plug mating section extending forwardly beyond the mating surface in the front-to-back direction.” (Plug connector 2, receptacle connector 1, plug contact 22, receptacle contact 12, plug housing 21, and receptacle housing 11)
Chen et al. (US. 7,422,451 B2) does not teach “wherein the front mating surface defines a bulged configuration for forming a space with the receptacle mating portion in a front-to-back direction during mating along said front-to-back direction.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 12, these limitations, in combination with remaining limitations of claim 12, are neither taught nor suggested by the prior art of record, therefore claim 12 is allowable.
Claims 13-17 are dependent on claim 12 and are therefore allowable for the same reasons.  


    PNG
    media_image1.png
    636
    783
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    516
    828
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831